Citation Nr: 1701239	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  09-45 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches.

2.  Entitlement to an increased rating for a cervical spine disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a lumber spine disability, currently rated as 20 percent disabling.

4.  Entitlement to service connection for a bowel/bladder disability, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The July 2008 rating decision granted service connection for headaches with an initial 10 percent rating, but denied service connection for a bowel/bladder disability and increased ratings for the cervical and lumbar spine disabilities.  An August 2011 rating decision increased the rating assigned for headaches to 30 percent, effective August 6, 2010, resulting in a staged initial rating for the disability.

This matter was previously before the Board in December 2014 and March 2016.  In December 2014, the Board denied a higher initial rating for headaches and remanded the other issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Veteran appealed the initial rating assigned for headaches to the Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for partial remand (JMPR), vacating the Board's decision with respect to the denial of a higher initial rating for headaches.  In the JMPR, the parties agreed the Board failed to provide an adequate statement of reasons and bases for its decision denying a higher initial rating for headaches, and the issue was returned to the Board for further consideration.

In March 2016, the Board granted an earlier effective date for the 30 percent rating assigned for headaches, eliminating the staged rating assigned for the disability, and remanded the other issues on appeal for further development.  However, the Board denied an initial rating in excess of 30 percent at any point in the appeal period.  The Veteran again appealed the Board's decision to the Court.  In August 2016, the Court granted a second JMPR, vacating the Board's decision with respect to the denial of a higher initial rating for headaches.  The parties again agreed the Board failed to provide an adequate statement of reasons and bases for its decision denying a higher initial rating for headaches, and the issue was returned to the Board for further consideration.

In October 2016, the AOJ returned the other issues on appeal to the Board, and they were merged with the initial rating for headaches that was returned from the Court in August 2016.

The issues of service connection for a bowel/bladder disability and increased ratings for cervical and lumber spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has had headaches with very frequent completely prostrating attacks capable of producing severe economic inadaptability since January 29, 2007.


CONCLUSION OF LAW

The criteria for a 50 percent rating for headaches have been met since January 29, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is granted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating available, 50 percent, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  The Court has determined "productive of severe economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Yet, "severe economic inadaptability" remains undefined, but nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id. at 445-46.

In the January and August 2016 JMPRs, the parties agreed that in assessing whether an initial rating in excess of 30 percent is warranted for headaches the Board appears to have limited its consideration only to the question of economic inadaptability.  The parties further agreed the Board should address the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in determining whether an initial rating in excess of 30 percent is warranted for headaches.

Upon further consideration of 38 C.F.R. §§ 4.3, 4.7, and 4.21, and resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds a 50 percent rating is warranted for headaches from the effective date of service connection, January 29, 2007.  The evidence shows the Veteran has had headaches with very frequent, completely prostrating attacks capable of producing severe economic inadaptability since that date, when reasonable doubt is resolved in his favor.

As noted in past decisions, the record establishes the Veteran has experienced headaches approximately two to three times per week since the start of the appeal period that are so severe he is required to take medication and lie down in a dark, quiet room to alleviate the symptoms.  These headaches are usually accompanied by sensitivity to light and sound.  Thus, the evidence indicates the Veteran has very frequent, completely prostrating headaches.  While the Veteran has reported he was able to work through his headaches at times, he missed some time at work due to the severity of his headaches prior to his retirement in 2013.  Sensitivity to light and sound and the requirement to retire to a dark room to alleviate headache symptoms represent functional impairment that could significantly affect the Veteran's ability to perform work-related tasks; therefore, the evidence suggests the Veteran's headaches are capable of producing some economic inadaptability.  See 38 C.F.R. §4.3.  Although it is not clear that capability to produce severe economic inadaptability has been established in this case, the Board finds the Veteran's disability picture more nearly approximates the criteria required for the 50 percent rating given the frequency and severity of the Veteran's headaches, coupled with the evidence of economic inadaptability noted above and after resolving any reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 4.7.  As such, the criteria for a 50 percent rating for headaches have been met since January 29, 2007, which constitutes the highest schedular rating available for the disability.

The Board has considered whether extraschedular consideration is warranted for headaches.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board finds the Veteran's symptomatology is contemplated by the rating criteria.  Diagnostic Code 8100 indicates headaches should be rated according to the frequency of prostrating attacks.  Prostration incorporates the additional symptomatology reported by the Veteran to include pain and sensitivity to light and sound.  Although there appears to be some interference with employment as a result of headaches, this element is expressly contemplated by the 50 percent schedular rating that has been assigned (severe economic inadaptability).  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's headaches, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

The Board has also given consideration to whether a total disability rating based on individual unemployability (TDIU) is warranted within the context of the appeal of the initial rating assigned for headaches; however, unemployability has not been raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran retired in 2013, the Veteran has not claimed and the record does not otherwise suggest he is unable to obtain and maintain substantially gainful employment as a result of headaches.  Thus, further consideration of TDIU within the context of the appeal of the initial rating assigned for headaches is not warranted.


ORDER

Entitlement to a 50 percent rating for headaches is granted.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's cervical and lumbar spine disabilities.

Additionally, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Here, a June 2016 examiner determined it is less likely than not the Veteran has a bowel or bladder disability as a result of his active service or his service-connected disabilities.  The June 2016 examiner noted the Veteran's urinary symptoms are the result of benign prostatic hyperplasia.  The Board notes the Veteran is only competent to identify and explain the symptoms that he observes and experiences. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, his claim encompasses benign prostatic hyperplasia because he has reported urinary frequency.

While the June 2016 examiner provided an adequate rationale for why benign prostatic hyperplasia has not been aggravated by the Veteran's service-connected disabilities, the June 2016 examiner did not provide any rationale for why benign prostatic hyperplasia is not the result of the Veteran's active service or proximately due to his service-connected disabilities.  The Board is required to rely on independent medical evidence to support its findings with regard to these issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  As such, an addendum to the June 2016 examination report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the current severity of his cervical and lumbar spine disabilities, to include any associated neurological impairment.

The examiner must test the range of motion for the cervical and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical and lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

2.  Obtain an addendum from the June 2016 examiner addressing whether benign prostatic hyperplasia is at least as likely as not the result of the Veteran's active service or proximately due to his service-connected disabilities.  The opinion provided must be accompanied by an underlying rationale.  If the June 2016 examiner is unavailable, the opinion may be obtained from an equally qualified examiner.  Arrange for an examination only if deemed necessary by the examiner.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


